UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
SHERRY SCALERCIO-ISENBERG,

                    Plaintiff,           18-cv-9226 (JGK)

          - against -                    MEMORANDUM OPINION
                                         AND ORDER
CITIZENS FINANCIAL GROUP, INC., and
BRUCE VAN SAUN,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The defendants, Citizens Financial Group, Inc. (“Citizens”)

and Bruce Van Saun, have moved to dismiss the Second Amended

Complaint (“SAC”) filed by the pro se plaintiff, Sherry

Scalercio-Isenberg, for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). In a Memorandum

Opinion and Order dated April 11, 2019 (Scalercio-Isenberg I),

this Court dismissed the plaintiff’s First Amended Complaint

(“FAC”) against Citizens, but gave the plaintiff the opportunity

to amend her complaint. See Scalercio-Isenberg v. Citizens

Financial Group, Inc., No. 18-CV-9226 (JGK), 2019 WL 1585121

(S.D.N.Y. Apr. 11, 2019). For the reasons stated below, the

defendants’ motion to dismiss the SAC is granted in part and

denied in part.

                                 I.

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Moreover, pro se complaints are construed liberally.

Dolan v. Connolly, 794 F.3d 290, 293 (2d Cir. 2015).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which


                                2
judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

                                     II.

      The Court accepts the following allegations solely for

purposes of the pending motion. As stated in Scalercio-Isenberg

I, the plaintiff alleges that she and her husband obtained a

home equity line of credit (a “HELOC”) from the lender “Charter

One,” and Citizens later acquired the HELOC. See 2019 WL

1585121, at *1. The loan, executed in April, 2008, was in the

amount of $ 49,845.88 and was secured by a home in New Jersey.

Bettino Decl. Ex. A at 1. Citizens is incorporated in Delaware

and has its principal place of business in Rhode Island. See

2019 WL 1585121, at *2. The plaintiff has alleged that she

primarily dealt with a branch of Citizens located in the

Southern District of New York and that the summons and complaint

in this case were served on that branch. Id. Three or four years

ago, the HELOC had an outstanding balance of about $ 48,000,

which the plaintiff and her husband pay off in monthly payments.

Id. at *1. The HELOC agreement included a section titled “Your

Billing Rights,” which notified the plaintiff of her “rights and

responsibilities under the Fair Credit Billing Act.” 1 Bettino

Cert. Ex. A. The section informed the plaintiff that she could


1 Because the plaintiff relies on the HELOC and the Billing Rights section in
her SAC, the Court considers the text of the HELOC in analyzing the motion to
dismiss.


                                      3
write to “Charter One Servicing Department” at “P.O. Box 42002,

Providence, RI, 02940-2002” in the event of errors or questions

about her bill. Id. at 4. The notice also stated, “[a]fter we

receive your letter, we cannot try to collect any amount you

question, or report you as delinquent.” Id.

     The plaintiff alleges that the defendants made several

errors on her account over several years, which include

(1) failing to post payments to her loan account, (2) improperly

reporting negative credit information, and (3) fraudulently

opening a new account in her name.

     First, the plaintiff claims that she attempted to make

several payments for her loan in 2016, but that Citizens failed

to post those payments to her account. SAC at 2; SAC Ex. 7. For

example, the plaintiff alleges that in February, 2016, she sent

a check of $100.00 to Citizens for payment; however, Citizens

returned the original check with a letter dated March 4, 2016,

which stated that Citizens was “unable to identify an account to

credit.” SAC Ex. 7.

     Attempting to correct the non-posting of payments, the

plaintiff sent a letter to Bruce Van Saun on May 4, 2016. SAC at

2; SAC Ex. 7. Van Saun is the Chief Executive Officer of

Citizens. SAC at 2. The letter stated the plaintiff’s name and

loan number, that she had attempted to submit monthly payments,

but that the payments had not been posted by Citizens and


                                4
explained that she thought this was an error because she had

made all payments on time. SAC Ex. 7. The letter also mentioned

that her check was returned in March. Id. The plaintiff does not

indicate to which address she mailed the May 4, 2016 letter. Id.

The plaintiff received no response to this letter. SAC at 2. On

November 9, 2016, the plaintiff sent another letter to Van Saun,

at One Citizens Plaza, Providence, RI 02903. SAC Ex. 6.

      Second, after sending the letters, the plaintiff alleges

that instead of acknowledging the errors and taking corrective

action, Citizens reported inaccurate, negative credit

information to the credit reporting agencies. SAC at 2. The

plaintiff states that she then took various steps to dispute the

erroneous credit information reported by Citizens. Id. at 5. On

April 23, 2018, she filed a dispute with an unidentified credit

reporting agency (“CRA”). 2 Id. On August 20, 2018, she also filed

a complaint with the Consumer Financial Protection Bureau

(“CFPB”). SAC at 5; SAC Ex. 3 at 2.

      Third, in March 2018, the plaintiff received a letter from

Citizens indicating she had opened a “new account” but that

Citizens had not yet received her “first payment that was due on




2 The plaintiff did not include a full dispute report in the SAC, but

references “[Exhibit#2018.04.23.FCRA].” SAC at 5. An exhibit attached to the
SAC is entitled, “A Summary of Your Rights under the Fair Credit Reporting
Act.” SAC Ex. 2. On this page, there appears to be a date of April 23, 2018
and a report number 3954-1162-96. Id.


                                      5
02/23/2018.” SAC at 8; SAC Ex. 1 at 2. The plaintiff alleges

that she did not open this account. SAC at 8.

     Due to these errors, the plaintiff alleges that she

suffered negative credit reporting and has been denied loans due

to reports of her “delinquent past or present credit obligations

with others” and “current/previous slow payments, judgments,

liens or BK.” SAC Ex. 1 at 1, 3. She states that she had to

pursue “expensive financing,” and has been denied access to over

$300,000 in savings invested in her home. SAC at 11.

     The plaintiff also alleges that the defendants sent

her threatening and harassing extortionate letters by

United States certified mail in an attempt unlawfully to

extract money from her and her husband. Id. at 2. Further,

in March and July 2018, the plaintiff received “automated,”

“[r]obo calls” from the defendant. Id. at 4-5. These calls

were made by Citizens using “an automated, technical

dialing device” and were made to the plaintiff’s “cellular

phone multiple times per day/per week.” Id. at 2. The

plaintiff states that “no person was on the line when [she]

answered” and that “when [she] called the number back, it

was automatically answered stating, ‘you’ve reached

Citizens Bank.’” Id. at 4.

     Additionally, the plaintiff alleges that Citizens used

various entity names to “deceptively . . . set up their


                                6
organizational structure” in a manner that obscures the

fact that they are a debt collector for Charter One. Id. at

6-7. The plaintiff lists several names of Citizens’

entities, including “Citizens Financial Group,” “Citizens

Bank N.A.,” “Citizens Home Loans,” “Charter One A division

of RBS Citizens N.A.,” and “Charter One N/A,” and alleges

that she received letters or statements from all of them.

Id.

      The plaintiff previously brought a lawsuit against

Citizens in 2016 and alleges that the defendants are now

seeking revenge in retaliation because the previously filed

lawsuit was settled. Id. at 9. She also alleges that the

defendants and their lawyer have joined together to force

the plaintiff’s loan into default, to increase legal fees,

and to eliminate the obligation of Citizens to service the

loan in order to turn a profit. Id. at 8-11.

      In the SAC, the plaintiff adds Bruce Van Saun as an

individual defendant and alleges 7 claims against the

defendants. She first claims that the defendants breached a

provision of the HELOC contract that incorporated rights under

the Fair Credit Billing Act (“FCBA”). Second, she states that

the defendants violated New York General Business Law (“NYGBL”)

§ 349. Third, the plaintiff brings a claim of fraudulent schemes

and artifices pursuant to Section 13-2310 of Arizona’s Criminal


                                 7
Code. Fourth, she claims that the defendants violated the

Telephone Consumer Protection Act (“TCPA”) by making automated

calls to her cell phone in March, 2018 and July, 2018. Fifth,

the plaintiff reiterates her argument from the FAC that the

defendants violated the Fair Credit Reporting Act (“FCRA”).

Sixth, the plaintiff argues that the defendants are debt

collectors who violated the Fair Debt Collection Practices Act

(“FDCPA”). Finally, the plaintiff alleges that the defendants

committed common law fraud.

                                    III.

                                     A.

      The defendants contend that the addition of Bruce Van Saun

as a named defendant is improper because the plaintiff’s

allegations are too vague to hold Van Saun personally liable for

the alleged acts of Citizens. Under New York law, 3 a



3 The HELOC provides that it is “governed by federal law” and “to the extent

[not] pre-empted by federal law, the law of Rhode Island.” Bettino Decl. Ex.
A at 4. “A federal court sitting in diversity or adjudicating state law
claims that are pendent to a federal claim must apply the choice of law rules
of the forum state.” Rogers v. Grimaldi, 875 F.2d 994, 1002 (2d Cir. 1989)
(citations omitted). “Although New York courts generally accord deference to
choice-of-law provisions in contracts . . . such provisions are not
controlling and may be disregarded where the most significant contacts with
the matter in dispute are in another State. Moreover, in the absence of a
strong countervailing public policy, the parties to litigation may consent by
their conduct to the law to be applied.” See Walter E. Heller & Co. v. Video
Innovations, Inc., 730 F.2d 50, 52 (2d Cir. 1984) (citations omitted); see
also Cargill, Inc. v. Charles Kowsky Res., Inc., 949 F.2d 51, 55 (2d Cir.
1991). In this case, the plaintiff had primarily dealt with a branch of
Citizens located in New York and all parties rely on New York law rather than
Rhode Island law in their briefings; the Court thus applies New York law to
all the state law claims.



                                      8
corporation’s officers and directors are not “generally liable

for their corporation’s debts or its breach of a contract.”

Cohen v. Koenig, 25 F.3d 1168, 1173 (2d Cir. 1994); see also

LeBoeuf, Lamb, Greene & MacRae, L.L.P. v. Worsham, 185 F.3d 61,

66 (2d Cir. 1999) (noting that the corporate form creates a

legal shield that limits liability of officers and directors).

Liability may attach, however, if the officers or directors know

of or participate in the fraud alleged in the complaint. See

Cohen, 25 F.3d at 1173.

     The plaintiff makes no colorable claim that Van Saun knew

of or participated in a fraud. The plaintiff alleges that Van

Saun received two letters about the billing dispute, one mailed

in May 2016 and the other in November of the same year. SAC at

2-3. Van Saun did not respond to the first letter. Id. at 2.

That Van Saun received a letter from the plaintiff notifying him

of the billing dispute and then failed to respond is not enough

to sustain an allegation that he intentionally participated in a

fraud.

     Because the plaintiff has not alleged sufficient facts to

plead any claim against Van Saun in an individual capacity, the

defendants’ motion to dismiss claims against Bruce Van Saun is

granted.




                                9
                               B.

     The defendants seek to dismiss the plaintiff’s claim for

breach of contract (Count I) for failure to state a claim.

     To survive a motion to dismiss for a breach of contract

claim under New York law, a complaint must allege “(1) the

existence of an agreement, (2) adequate performance of the

contract by the plaintiff, (3) breach of contract by the

defendant, and (4) damages.” Dukes v. N.Y.C. Emps.’ Ret. Sys.,

361 F. Supp. 3d 358, 370-71 (S.D.N.Y. 2019) (quoting Harsco

Corp. v. Segui, 91 F.3d 337, 348 (2d Cir. 1996)).

     In this case, the plaintiff has alleged elements 1, 2, and

4. As to the first element, the plaintiff alleges that she and

her husband signed a contract for the HELOC in April, 2008.

Regarding the second element, the plaintiff has alleged that she

and her husband performed in full under the contract – namely

that they timely paid their bills. And for the fourth element,

the plaintiff claims that she has suffered damages –

specifically, negative credit reporting that caused her to be

denied access to further credit and forced her to take out

expensive financing.

     As to the third element, the plaintiff alleges that the

defendants breached the portion of the contract that

incorporated rights under the FCBA by reporting inaccurate

negative credit information to CRAs. The FCBA provides a private


                               10
right of action. See 15 U.S.C. § 1640. In this case, the terms

of the contract incorporated the elements of 15 U.S.C.

§ 1666(a). Thus, while the plaintiff frames this claim as a

breach of contract claim, the issue is whether the plaintiff has

adequately alleged a FCBA claim. Under the provisions of the

FCBA incorporated into the HELOC, if the plaintiff properly sent

a notice of billing errors to Citizens, Citizens could not

report the plaintiff as delinquent.

     Under the FCBA, a consumer may notify a creditor of billing

errors by writing to the creditor within sixty days of the

creditor’s first transmission of a statement with the errors.

See 15 U.S.C. § 1666(a). The regulations provide that written

notice of a billing error must be “received by a creditor . . .

no later than 60 days after the creditor transmitted the first

periodic statement that reflects the alleged billing error.” 12

C.F.R. § 226.13 (emphasis added). The creditor’s duties under

the FCBA are triggered only upon receipt of a notice complying

with the requirements of 15 U.S.C. § 1666(a). Jaffe v. Capital

One Bank, No. 09-CV-4106 (PGG), 2010 WL 691639, at *8 (S.D.N.Y.

Mar. 1, 2010). The notice of error must be received at the

address included on the statement for each billing cycle. 15

U.S.C. § 1666(a); 15 U.S.C. § 1637(b)(10). The address also “may

be provided on the billing rights statement.” 12 C.F.R.

§ 226.7(a)(9).


                               11
      The Billing Rights section of the contract between the

plaintiff and Charter One listed the address to which the

plaintiff could send disputes as “Charter One Servicing

Department, P.O. Box 42002, Providence, RI, 02940-2002.” The

plaintiff sent a letter to Van Saun on May 4, 2016, explaining

that payments she had been making to Citizens were not being

properly posted. 4 The letter does not contain dates specifying

when the plaintiff first noticed that billing errors were

occurring. In any event, the plaintiff stated that Citizens had

returned her check with a letter stating that it was unable to

identify an account to credit on March 4, 2016. Assuming this

was the first time the plaintiff learned of the billing error,

the time between March 4, 2016 and May 4, 2016, is 61 days.

Because the letter was drafted after 60 days of Citizens’

transmission of the statement, it was not possible for the

creditor to have received notice of the dispute within 60 days.

Further, no mailing address is noted in the SAC or on the letter

itself to indicate that the letter was mailed to the correct

address.

      The plaintiff’s November 9, 2016 letter to Van Saun was

sent to a different address than specified in the contract. SAC




4 Billing errors include “the creditor’s failure to reflect properly on a
statement a payment made by the obligor.” 15 U.S.C. § 1666(b)(4).


                                      12
Ex. 6. Thus, the November 9, 2016 letter also did not trigger

obligations under the FCBA.

     Because the plaintiff has failed to allege that she

complied with the notice provisions of the FCBA under § 1666,

she has not alleged that Citizens’ duties under the FCBA were

triggered and that it breached the terms of the HELOC agreement.

Accordingly, the defendants’ motion to dismiss Count I of the

SAC is granted.

                               C.

     The defendants argue that the plaintiff has failed to state

a claim under NYGBL § 349 (Count II). The plaintiff references

NYGBL § 349 twice in her SAC: as a standalone Count II and under

Count VII for fraudulent schemes and artifices.

     To state a claim under NYGBL § 349, “a plaintiff must

allege that a defendant has engaged in (1) consumer-oriented

conduct that is (2) materially misleading and that (3) plaintiff

suffered injury as a result of the allegedly deceptive act or

practice.” Orlander v. Staples, Inc., 802 F.3d 289, 300

(2d Cir. 2015) (quoting Koch v. Acker, Merrall & Condit Co.,

967 N.E.2d 675, 675 (N.Y. 2012)).

     “With regard to the first factor, the gravamen of the

complaint must be consumer injury or harm to the public

interest. The critical question, then, is whether the matter

affects the public interest in New York, not whether the suit is


                               13
brought by a consumer or a competitor.” Vitolo v. Mentor H/S,

Inc., 426 F. Supp. 2d 28, 33–34 (E.D.N.Y. 2006) (internal

quotation marks and citations omitted), aff’d, 213 Fed. App’x.

16 (2d Cir. 2007). To fall within the ambit of NYGBL § 349, a

plaintiff must allege more than “[p]rivate contract disputes,

unique to the parties” and instead must “demonstrate that the

acts or practices have a broader impact on consumers at large.”

Oswego Laborers’ Local 214 Pension Fund v. Marine Midland Bank,

N.A., 647 N.E.2d 741, 744 (N.Y. 1995). With regard to the second

factor, for an act to be misleading, it must be “likely to

mislead a reasonable consumer acting reasonably under the

circumstances.” Id. at 26. The third element of a NYGBL § 349

claim requires a plaintiff to allege “an injury stemming from

the misleading practice.” Orlander, 802 F.3d at 301.

     In her complaint, the plaintiff does not specifically

allege what the consumer-oriented conduct was, or how the

deceptive practices might affect other consumers. To the extent

that the misleading acts or practices related to failing to post

payments to her loan account, reporting negative credit

information for missed payments, and opening a new consumer

account improperly, these issues raise private disputes between

the parties. As the plaintiff did in this case, a reasonable

consumer would recognize if a new account did not belong to her

and would not likely be misled. Further, the plaintiff cannot


                               14
satisfy the third requirement because she has not alleged that a

misleading practice, from which an injury could have arisen,

occurred. Accordingly, the defendants’ motion to dismiss Count

II is granted.

                                D.

     The defendants correctly argue that the plaintiff’s claim

under Arizona’s Criminal Code § 13-2310 (Count III) should be

dismissed because there is no colorable claim that there is a

private right of action under that criminal statute and no

explanation at all why an Arizona criminal statute applies to

the claims in this case. Accordingly, the defendants’ motion to

dismiss Count III is granted.

                                E.

     The defendants move to dismiss Count IV for failure to

state a claim under the TCPA. They argue that the plaintiff’s

conclusory allegation that she received “automated,” “robo

calls” from Citizens is insufficient to state a TCPA claim

because the plaintiff does not allege that Citizens made calls

using an automatic telephone dialing system or an artificial or

prerecorded voice in violation of the TCPA.

     The TCPA makes it unlawful to make any nonemergency or

unconsented-to call “using any automatic telephone dialing

system or an artificial or prerecorded voice . . . to any

telephone number assigned to a . . . cellular telephone service


                                15
. . . unless such call is made solely to collect a debt owed to

or guaranteed by the United States.” 47 U.S.C. § 227(b)(1). The

TCPA defines an “automatic telephone dialing system” as

equipment which has the “capacity . . . to store or produce

telephone numbers to be called, using a random or sequential

number generator” and “to dial such numbers.” Id. at

§ 227(a)(1). “To state a claim under the TCPA, a plaintiff must

allege that: (1) a call was placed to a cell or wireless phone;

(2) by the use of any automatic dialing system [and/or leaving

an artificial or prerecorded message] and (3) without prior

consent of the recipient.” Ford v. Bluestem Brands, Inc.,

No. 18-CV-2695, 2019 WL 1046367, at *3 (S.D.N.Y. Mar. 5, 2019)

(quotation marks omitted, alteration in the original). However,

a plaintiff “need not plead specific technical detail regarding

the use of an [automatic dialing system] and must only describe,

in layman’s terms, the facts surrounding the calls or the

circumstances surrounding the calls that make it plausible that

[the defendants] were using an [automatic dialing system].”

Schleifer v. Lexus of Manhattan, No. 17-CV-8789 (AJN), 2019

WL 4640055, at *6 (S.D.N.Y. Sep. 24, 2019) (internal quotation

marks and citation omitted).

     In this case, the plaintiff alleges that Citizens placed

multiple calls to her cell phone. While the plaintiff does not

explicitly state that she had not consented to the calls, it is


                               16
apparent that the calls were unwanted and viewed as harassment.

Further, the plaintiff had previously hired a lawyer to stop the

robo calls. See Scalercio-Isenberg I, 2019 WL 1585121 at *1. The

plaintiff alleges that Citizens “used an automated, technical

dialing device” to call her cellular phone multiple times per

day/per week. She provides five instances of “robo calls” and

states that no person was on the line when she answered the

calls. Additionally, when she called back the numbers, the line

was automatically answered as “you’ve reached Citizens Bank.”

Taken together, these allegations are sufficient to state a

claim that Citizens used an automatic telephone dialing system

to place the calls at issue. Whether the alleged automatic

telephone dialing system used by Citizens meets the technical

statutory requirements is an issue to be pursued in discovery.

Accordingly, the plaintiff has sufficiently stated a claim for

TCPA violations and the defendants’ motion to dismiss Count IV

is denied.

                               F.

     The defendants argue that the plaintiff has failed to state

a claim under the FCRA (Count V). They argue that (1) the

provision on which the plaintiff’s FCRA cause of action appears

to be based, 15 U.S.C. § 1681s-2(a), does not contain a private

right of action, and (2) if the plaintiff’s cause of action

rests on § 1681s-2(b), she has failed to state a claim.


                               17
     As noted in Scalercio-Isenberg I, there is no private right

of action under § 1681s-2(a). See 2019 WL 1585121, at *3.

     Section 1681s-2(b) “imposes a duty upon those who furnish

information to credit reporting agencies to conduct an

investigation upon notice that a consumer has disputed the

accuracy or completeness of reported information.” Longman v.

Wachovia Bank, N.A., No. 09-CV-01669 (JCH), 2011 WL 4352102, at

*4 (D. Conn. Sept. 16, 2011), aff’d, 702 F.3d 148 (2d Cir.

2012). Before a consumer may bring a claim under § 1681s-2(b),

the furnisher of information — namely, the defendant — must

receive notice from a credit reporting agency that the consumer

disputes the accuracy or completeness of the information

reported by the furnisher of information. Barberan v.

Nationpoint, 706 F. Supp. 2d 408, 427 n.12 (S.D.N.Y. 2010)

(finding that no valid § 1681s-2(b) claim existed when the

plaintiff had not alleged any facts showing that the credit

reporting agency had notified the furnisher of information about

the dispute).

     The plaintiff alleges that she disputed the defendants’

negative credit reporting to an unidentified CRA on April 23,

2018. The plaintiff filed the SAC on May 9, 2019. In her

Opposition to the current motion, the plaintiff notes that on

May 29, 2019, she received a “Dispute Results” message from the

CRA, Experian, stating, ”[o]ur reinvestigation of the dispute(s)


                               18
and/or other request(s) you recently submitted is now complete.” 5

Pl.’s Opp. Ex. 3. The exhibit contains only the first page of a

fourteen-page document from Experian, and states in relevant

part, that Experian

      will process disputes generally by sending your
      dispute to the furnisher of the information or to the
      vendor who collected the information from a public
      record. If we were able to make changes to your credit
      report based on information you provided, or if you
      requested the addition of a statement, we have done
      so. Otherwise, we have contacted the company reporting
      the information you disputed, supplied them all
      relevant information and any documents you gave us
      with your dispute . . . .

Id. (emphasis added). Although the Experian report states

that it was completed in response to a request that the

plaintiff recently submitted, the results came over a year

after the plaintiff first submitted a dispute to the

unidentified CRA. It is reasonable to infer that the

plaintiff disputed her credit reporting with Experian,

whose general practice was to send the dispute to the



5 Generally, on a motion to dismiss, a court considers only the allegations
made in, and exhibits attached to, the complaint. See, e.g., Liberty Mut.
Fire Ins. Co. v. E.E. Cruz & Co., 475 F. Supp. 2d 400, 405 (S.D.N.Y. 2007)
(“It is . . . error to consider affidavits and exhibits submitted by
defendants, or rely on factual allegations contained in legal briefs or
memoranda, in ruling on a 12(b)(6) motion to dismiss.”) (internal quotation
marks, bracketing, and citations omitted); Harris v. N.Y. State Dep't of
Health, 202 F. Supp. 2d 143, 175 (S.D.N.Y. 2002) (“A plaintiff cannot oppose
a motion to dismiss through assertions of facts and references to documents
not reflected in the complaint at issue, and the parties’ pleadings cannot be
amended by these means.”). However, in this case, Exhibit 3 to the
plaintiff’s Opposition is dated 20 days after the filing of the SAC. Rather
than ask the pro se plaintiff to file a third amended complaint including the
Experian dispute results, the Court accepts that there is an issue of fact
that requires discovery on this claim.


                                     19
furnisher of information. The plaintiff has alleged

sufficient facts to warrant discovery as to whether

Citizens received notice of the plaintiff’s dispute from

Experian. Accordingly, the defendants’ motion to dismiss

Count V is denied.

                               G.

     The defendants also argue that the plaintiff has failed to

state a claim under the FDCPA (Count VI) because the plaintiff

has not alleged that Citizens is a “debt collector” within the

meaning of the statute.

      “As a general matter, creditors are not subject to the

FDCPA. However, a creditor becomes subject to the FDCPA if the

creditor in the process of collecting his own debts, uses any

name other than his own which would indicate that a third person

is collecting or attempting to collect such debts. A creditor

uses a name other than its own when it uses a name that implies

that a third party is involved in collecting its debts, pretends

to be someone else or uses a pseudonym or alias.” Maguire v.

Citicorp Retail Servs., Inc., 147 F.3d 232, 235 (2d Cir. 1998)

(internal quotation marks and citations omitted).

     In Scalercio-Isenberg I, this Court granted the motion to

dismiss the FDCPA claim because the plaintiff had not alleged

that Citizens was a debt collector, “rather than a creditor




                               20
attempting to collect the debt the plaintiff owes it.” 2019

WL 1585121, at *3.

     In the SAC, the plaintiff alleges that the defendants “set

up their organizational structure” in a manner that obscures the

fact that Citizens is a debt collector. SAC at 6-7. The

plaintiff alleges that she received statements from various

different entities, which imply that a third party was

attempting to collect Citizens’ debt.

     The new allegations fail to establish that Citizens was

using an alias to collect a debt it was owed. Nearly all of the

entities’ names that the plaintiff listed — (“Citizens Financial

Group,” “Citizens Bank N.A.,” “Citizens Home Loans,” “Charter

One A division of RBS Citizens N.A.,” and “Charter One N/A,”) –

include the word “Citizens,” which clearly refers to the

defendant. To the extent that the plaintiff is arguing that

Citizens is a separate name from Charter One, this Court noted

in Scalercio-Isenberg I that the plaintiff had acknowledged that

the HELOC she signed with Charter One was acquired by Citizens.

2019 WL 1585121, at *1. Thus, the plaintiff’s new allegations

are still insufficient to state a claim under the FDCPA because

Citizens was collecting its own debt and did not do so in a way

that implied it was doing so as a third party or using an alias.

Accordingly, the defendants’ motion to dismiss Count VI is

granted.


                               21
                               H.

     Finally, the defendants argue that there are no facts

alleged that support a claim for common law fraud (Count VII)

and that the plaintiff has not met the heightened pleading

standard for pleading fraud as set out by Fed. R. Civ. P. 9(b).

In this section of her complaint, the plaintiff also alleges

that the defendants committed fraud under NYGBL § 349 and § 13-

2310 of Arizona’s Criminal Code. For the reasons stated in

Section C & D above, the plaintiff’s claims of fraud pursuant to

NYGBL § 349 and § 13-2310 of Arizona’s Criminal Code are

dismissed.

     “Under New York law, to state a claim for fraud a plaintiff

must demonstrate: (1) a misrepresentation or omission of

material fact; (2) which the defendant knew to be false;

(3) which the defendant made with the intention of inducing

reliance; (4) upon which the plaintiff reasonably relied; and

(5) which caused injury to the plaintiff.” Wynn v. AC Rochester,

273 F.3d 153, 156 (2d Cir. 2001). Federal Rule of Civil

Procedure 9(b) provides that “[i]n alleging fraud . . . a party

must state with particularity the circumstances constituting

fraud.” Rule 9(b) requires that a complaint “specify the time,

place, speaker, and content of the alleged misrepresentations.

In addition, the complaint should explain how the

misrepresentations were fraudulent and plead those events which


                               22
give rise to a strong inference that the defendant had an intent

to defraud, knowledge of the falsity, or a reckless disregard

for the truth.” Caputo v. Pfizer, Inc., 267 F.3d 181, 191 (2d

Cir. 2001) (internal quotation marks and citations omitted).

      The plaintiff has alleged that she received a letter from

Citizens indicating that Citizens had not received a payment for

the plaintiff’s new account, when she had not opened a new

account. SAC at 8. However, the plaintiff has not pleaded any

facts to demonstrate that the defendants knew this to be false

or made such statements about a new account with the intent to

induce reliance. Further, the plaintiff disputed ever opening a

new account, and thus could not have reasonably relied on this

representation and likewise, could not have suffered injury from

it.

      The plaintiff also alleges that the defendants and their

lawyers have joined together to force the plaintiff’s loan into

default, to increase legal fees, to eliminate the obligation of

Citizens to service the loan, to seek revenge for a prior

lawsuit, and to turn a profit. These allegations are completely

conclusory and do not allege any specific misrepresentations of

fact or that the defendants knew of such misrepresentations.

      These allegations do not give rise to a strong inference

that the defendants or their lawyers had any intent to defraud

the plaintiff. Further, the lack of detail regarding the time,


                                23
place, speaker, and content of the alleged misrepresentations

underline that the plaintiff has failed to allege sufficient

facts to support a strong inference that the defendants intended

to defraud the plaintiff. Accordingly, the defendants’ motion to

dismiss Count VII is granted.

                           CONCLUSION

     The Court has considered all of the arguments of the

parties. To the extent not specifically addressed above, the

remaining arguments are either moot or without merit. For the

foregoing reasons, the defendants’ motion to dismiss is denied

with respect the claims under the TCPA (Count IV) and the FCRA

(Count V). The defendants’ motion is granted with respect to the

claims against Bruce Van Saun; the breach of contract claim

(Count I); claims under NYGBL § 349 (Count II), Arizona’s

Criminal Code (Count III), the FDCPA (Count VI); and the claim

of common law fraud (Count VII).

     The Court has considered the sur-reply filed by the

plaintiff, which does not affect the outcome of this motion. The

defendants’ motion to strike this document is denied as moot.

     The Clerk is directed to close all open motions.


SO ORDERED.

Dated:    New York, New York
          December 23, 2019          ____/s/ John G. Koeltl______
                                            John G. Koeltl
                                     United States District Judge


                                24
